Citation Nr: 1822732	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-31 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1964 to August 1966.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Service connection for tinnitus was initially denied in a May 2009 rating decision.  The Veteran did not appeal that decision to the extent that it denied service connection for tinnitus.  Nor did he submit new and material evidence within one year.  As such, the decision became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

Since that decision, new and material evidence has been associated with the claims file; in particular, additional VA examination reports, a private audiology report and statement, and the Veteran's report of onset in service.  Accordingly, this claim is reopened.


FINDINGS OF FACT

1.  In an unappealed May 2009 rating decision, the RO denied service-connection for tinnitus.

2.  The evidence received since the May 2009 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus.

3.  The competent and probative evidence of record indicates that the Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision denying service connection for tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for tinnitus has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C. § 1101.  With respect to the current appeal, this list includes organic diseases of the nervous system (including tinnitus).  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a period of war or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifest to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to hearing loss or tinnitus.  No related abnormalities were indicated on July 1966 discharge examination.  The Veteran did not report hearing loss or ear trouble on the report of medical history at that time.

A July 2008 private ear, nose, and throat report reflects an assessment of mild to moderate high frequency sensorineural hearing loss and secondary tinnitus.

On VA examination in February 2009, the examiner noted that the Veteran served as a jet engine mechanic.  Hearing tests conducted during service were within normal limits.  A comparison of hearing sensitivity from enlistment to discharge showed no significant shift in hearing.  No complaint of tinnitus was found.

The Veteran reported military noise exposure from jet engines.  Post service, he worked in construction from 1989 to 2009.  He also reported recreational noise exposure from lawn and garden equipment and home power tools.

The Veteran reported an onset of tinnitus while in service, but was unable to provide a specific onset or etiology.

After audiological examination, the examiner opined that tinnitus was less likely as not caused by or a result of in-service acoustic trauma.  In so finding, the examiner noted that the Veteran was unable to provide any specific onset or etiology or tinnitus, and no hearing loss was noted at separation from service.  Therefore, tinnitus secondary to noise-induced hearing in service could not be found.  In addition, the Veteran did report significant post-service occupational noise exposure.

In a July 2010 written report, a private audiologist wrote that the Veteran was exposed to significant acoustic trauma while working on the flight line as a jet engine mechanic.  The Veteran expressed that he felt that his hearing was damaged by this noise exposure, and his tinnitus was a symptom associated with his hearing loss.  He reported using hearing protection while working construction after service.  The examiner noted review of the VA examination report and indicated that she conducted her own audiological evaluation.  She indicated that although the Veteran's audiograms during active duty indicated normal hearing, it is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram.  Therefore, she found it least as likely as not that the Veteran's hearing loss is related to his military noise exposure and it may have worsened as a civilian.  It was recommended that he consider hearing aids to improve his ability to understand speech and reduce the awareness of tinnitus.

In April 2012, the RO established service connection for bilateral hearing loss, effective August 13, 2008.

On VA examination in September 2012, the Veteran reported onset of tinnitus in service, but was unclear as to specific onset. After audiological evaluation and review of the record, the examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  In so finding, the examiner noted that the Veteran's military occupational specialty as a jet engine mechanic is listed as high probability for noise exposure.  Post service, he performed many jobs such as a general laborer for a house building, working as a project manager for construction companies that are also high risk for noise exposure.  

However, there was no significant change in hearing in service and no tinnitus was indicated in service.  The examiner noted that damage to the hearing system was a real-time event and thresholds will demonstrate significant changes if damage is present.  Any theories that pertain to progressive hearing loss being caused by histopathologic changes in the outer hair cells is not based on scientific fact and would be complete mere speculation on the examiner's part.  The VA examiner expressed that she did not believe that damage was caused by the Veteran's possible noise exposure during service, and this belief was based on knowledge and objective evidence that thresholds were unchanged throughout service.

On VA examination in January 2015, the Veteran reported that tinnitus had been present for many years, but he was unable to provide any specific dates or circumstances regarding onset.  The examiner opined that tinnitus was less likely than not caused by or a result of military noise exposure.  In so finding, the examiner indicated that there was no significant shift in hearing sensitivity noted from enlistment to separation, and the Veteran reported significant post-service occupational noise exposure.

The Board finds the Veteran's reports as to the onset of symptoms in service, as well as the continuity of his symptoms since service, to be credible.  Because tinnitus is a recognized chronic condition for which a layperson's testimony is competent to report symptomatology, the Board finds that both and in-service incurrence and continuity of symptomatology since service, is established.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398   (1995) (flatfeet).

The Board acknowledges the VA examiners' opinion; however, the examiners mainly discussed only the lack of hearing loss threshold change as proof that there was no objectively verifiable noise injury in service, in determining that tinnitus was not related to service.  However, noise exposure has been conceded.  In addition, the examiners have discounted the Veteran's report of onset in service solely because a specific date or event was not identified, and relied on post-service noise exposure without providing any rationale as to why such noise exposure was more likely the cause of the Veteran's tinnitus.  The Board accordingly affords these opinions limited probative value.

Given that the Veteran competently and credibly reports that he first noticed ringing in his ears in service, and that such ringing in his ears has continued since service, the Board finds that the Veteran's tinnitus had its onset during service and is etiologically related to service.  Service connection for tinnitus is warranted. 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d at 1331; Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008); Fountain v. McDonald, 27 Vet. App. 258   (2015).


ORDER

The claim for service connection for tinnitus is reopened.

Service connection for tinnitus is granted.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


